IIIS SSS ce
CHEIBUGIBIND Mwe2Vb2 FisedOsOGAg Paagd 518 g

Fill in this information to identify the case:

   
 

   
 

 

  

x MabVax Therapeutics Holdings, Inc. (19-10603)
C1 MabVax Therapeutics, Inc. (19-10604)

      
 

United States Bankruptcy Court for the District of Delaware

CLER
US. BANKRUPTCY 69
OISTRICT OF DEL AWARE

 

Administrative Claim Form

Debtors identified above on or after March 21, 2019 through and including June 26, 2019. THIS FORM SHOULD ONLY BE USED FOR CLAIMS
THAT ARE ENTITLED TO PRIORITY IN ACCORDANCE WITH 11 U.S.C. §§ 503(b)(1)-(8), and should not be used to assert a claim under § 503(b)(9).

Identify the Claim

1. Who is the current j .
Who is th KARL THomA 5 ee
Name of the current creditor (the person or entity to be paid for this claim) ,

Other names the creditor used with the debtor

 

 

 

 

 

2. Has this claim been
acquired from oh No

someone else? Q) Yes. From whom?

3. Where should notices Where should notices to the ereditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? __af ,
KARL THOMAS
Federal Rule of Name Name ~~

 

 

 

 

 

 

 

 

 

Bankruptcy Procedure . , _ —— >)
(FRBP) 2002(g) 3015 sé Si Luce Bavi
Number Street Number Street
BUY AT aa BEGIT
City State ZIP Code City State ZIP Code

 

- 2
Contact phone T?7L 22 ( 700 Contact phone
. TT.

‘ . . ot
Contact email RW) M A hin A © DB ele SOU THA «contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

4. Does this claim amend CENo

iled?
one already filed? Q) Yes. Claim number on court claims registry (if known) Filed on

MM / DD 1 YYYY

 

5. Do you know if anyone No

else has filed a proof Q) Yes. Who made the earlier filing?

of claim for this claim? oO

 

 

 

Administrative Claim Form page 1

rrr

 
 

CaSas& 1940668-DT DD0p ad 31 7FAed Aad G82 9/ PH EPAGES of 6

Give information About the Claim as of the Date the Case Was Filed

 

 

you have any number Dino

vebtor? to identify the C] Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
lebtor?

 

7. How much is the claim? $ uf 64. 45 . Does this amount include interest or other charges?
C1 No

CJ Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

LosS IN 5T?ca VALUS +

 

9. Is ali or part of the claim ot No
secured? UL) Yes. The claim is secured by a lien on property.

Nature of property:
L) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

L) Motor vehicle
(J Other. Describe:

 

Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

Q) Fixed
CL) Variable
10. Is this claim based ona YA No
lease?
UL) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject to a pi\no
right of setoff?
CI} ves. Identify the property:

 

 

 

 

Administrative Claim Form Page 2

 

 

 
 

 

 

Case Gasecbts OAAs-J Bec BICL4Fiiddlog/29/49/1Pagagas of 5

 

42. Is all or part of the claim
entitled to priority under
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

bal No
QO) Yes. Check one: Amount entitled to:priority

O Domestic support obligations (including alimony and child support) under
41 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

UL) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7).

LJ) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
11 U.S.C. § 507(a)(4).

UO Taxes or penaities owed to governmental units. 11 U.S.C. § 507(a)(8). $
L) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
LI Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

i | am the creditor.

3 1am the creditor's attorney or authorized agent.

CJ 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
L) |ama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date /O of 2017
MM? DD 7 YYYY

we

  

Sigrture

Print the name of the person who is completing and signing this claim:

Name Id A RL Fal THe m As

First name Middle name Last name

 

Title

 

Company

 

Identify the corporate servicer as the company if the authorized agent is a servicer.

Address BO 1S Se ST- bure C& PB L Vv >

 

 

Number Street
LU ART A a¢Gt7
City State ZIP Code

awnAkinAa®

Contact phone Email

4772 22(_27°°

 

 

BEL DUTH NE Tt

Administrative Claim Form page 3

 

 

 

 

 
 

10/9/2019 Case 19-10603-JTD Doc 245Ampivede a0ytreyPors Page 4 of 5

‘en + FLOTEK INDS ING 1,000 11/3018 1.3725 1,372.50 1.8950 4,895.00 522.50 38.07 Short
G6S01W108 = PARAGON OFFSHORE LTD 80,000 0.1644 12,809.50 0.60 -
GE GENERAL ELECTRIC Co 4,000 10/27/17 21.04 21,040.00 3.2850 8,285.00 “12,755.00 60.62. Long
GME GAMESTOP CORP 2,000 07/17/19 4.52 9,040.00 5.14 40,220.00 4,180.00 13,05 Short
GNC GNC HOLDINGS ING 3,000 — 3.0667 9,200.00 2.19 6,870.00 -2,630.00 -28.59 Long
GNKWF GENCO WTS 21 4910 = 1.5582 765067 0.07 243.70 -7,306.97  -95.51 Multiple
GSAT GLOBALSTAR INC 4,000 05/2418 0.8628 2,208.20 0.3729 “4,491.60 “ntreo  -a298 Long
GT GOODYEAR TIRE & RUBR CO 1,000 08/05/19 12.43 12,430.00 13.26 13,260.00 —-830.00 6.68 Short
HL HECLA MINING COMPANY 1,000 11/05/14 2.04 2,040.00 1.9950 1,995.00 4500-221 Long
IBM MACK NATIONAL BUSINESS 200 1017418  —«-193.53 26,706.00 139.56 27,912.00 1,206.00 4.52 Short
ICON ICONIX BRAND GROUP, ING 300 o9a/ts 3.2103 965.50 1.90 570.00 -395.50  -40.96 Long
INFI INFINITY PHARMACEUTICALS 1,000 06/2216 1.2860 4,285.00 1.1075 1,107.50 4750 13.81 Long
ING "ING @ROEP NY ADR 1,000 09/12/18 12.6525 12,652.50 9.9450 9.94500 -2,707.50  -21.40 Long
INPX INPIXON 2,000 07/01/19 —0.8852 4,170.40 0.1230 246.00 -924.40  -78.98 Short
SEE IVERIC BIO INC 4,000 08/15/19 1.07 4,070.00 1.0250 1,025.00 -45,00 --4.21 Short
JGH RUVEEN GLOBAL HIGH INCOME 4,000 _ 16.8868 16,886.81 15.32 15,320.00 . “1,568.81  -9.28 Long
JNCE JOUNCE THERAPEUTICS INC 1,000 12/07/18 4.0525 4,052.50 3.10 9,100.00 05250-2350 Short
KONAQ KONA GRILL 20,000 04/20/19 0.1211 2,422.00 0.0149 298,00 -2,124.00  -87.70 Short
KRG KITE REALTY GROUP TRUST 500 05/01/18 14.53 7,265.00 16.09 . 8,045.00 780.00 10.74 Long
LKM LINK MOTION ING CLA 4,000 12/20/14 3.53 3,530.00 0.00 -
LKSD LSC COMMUNICATIONS INC 10,000 —- agra 49,717.50 1.21 12,100.00 ~37,617.50 ~75.66 Multiple
MATN MATEON THERAPEUTICS INC 10,000 —-  o.7704 7,708.80 0.2750 2,750.00 -4,953.80  -64.30 Long
MAX MAXAR TECHNOLOGIES INC 900 12/04/18 16.0583 481750 7.35 2,205.00 -2,612.50 54.28 Short
MBVxQ MABVAX THERAPEUTICS . 1,000 -—- 44701 4,470.15 0.0057 5.70 ( *-4,464.45 ‘90.87 Long
22.3834 01/05/15 39,4853 881.84 0.0057 0.13 “881.71 -99.99 Long
144 11/22/16 9.84 1,416.96 0.0057 0.82 “1,416.14 -99.94 Long
166.6686 03/27/17 6.81 1,185.00 0.0057 0.95 “1,134.05  -99.92 Long
667 03/028 —+1.5537 1,036.35 0.0057 3.80 “1,082.55  -99.63 Long
MHLD MAIDEN HOLDINGS LTD 1,000 12/28/18 1.5525 1,552.50 0.6079 607.90 -944.60  -60.84 Short
MLNT MELINTA THERAPEUTICS INC 300 ws (20.7667 6830.00 3.88 . 1,074.00 -5,756.00  -84.28 Multiple
MTEM MOLECULAR TEMPLATES INC 300 -—- 9.0413 271240 6.76 2,028.00 -684.40  -25.23 Long
MXF THE MEXICO FUND ING 2,000 + 13.7861 27,572.15 13,10 26,200.00 “1,372.15  -4.98 Long
NAT Nope AMERICAN TANKERS 5,000 12/19/17 2.56 12,800.00 3.5850 17,925.00 5,125.00 40,04 Long
NBY AD ABAY PHARMACEUTICALS 200 10/23/15 4.6875 937.50 0.6146 122.92 -814.58  -86.89 Long
NLNK CORP OMAN ETICS 4,000 -—- 2.7781 11,112.50 1.21 4,840.00 ~6,272.50  -56.45 Multiple
NMR NOMURA HOLDINGS INC SP 5,000 - 3.55 17,750.00 4.32 21,600.00 3,850.00 21.69 Short
NRO NON EERGER BERMAN REAL ‘3,000 10/14/18 4.78 14,340.00 5.63 16,890.00 2,550.00 17.78 Short
NSPR INSPIREMD ING 0000 10.8550 5,427.52 1.1297 564.85 ~4,862.67  -89.59 Multiple
NVIV INVIVO THERAPEUTICS 1,000 06/18/18 5.10 5,100.00 0.4760 476.00 -4,624,00  -90.67 Long
NVLNF NOVELION THRPTCS RG 4,000 -- 6.6868 6,686.82 0.75 750.00 -5,996.82 -88,78 Multiple
O1BRQ O1 SP ADR PFD 20,000 -- 41,4783 20,566.12 0.9050 6,100.00 -23,466.12  -79.37 Long

https://invest.ameritrade. com/grid/p/site#tr=]Page/https://gainskeeper.ameritrade.com/amtdGP/GainLoss. aspx?gainlosstype=unrealized&c_name=inve. . 36

 

 

 

 
 

EEE IEE LO

Case 19-10603-JTD Doc 245 Filed 10/16/19 Page 5 of 5 | | | | |
“ .
3/3) Ameritrade
. 09/12/19 ©
P.O, BOX 2553 BANKRUPTCY W/ PROOF OF CLAIH
OMAHA, NE 68103-2553 SECURITY DESCRIPTION: MABVAX THERAPEUTICS HLDGS INC
CUSIP#: 55614P702 ————
ACCOUNTS: 0483
+keebae4444 ATITO**MIXED ADC 117 QUANTITY: 1,008
KARL THOMAS ROTH IRA
TD AMERITRADE CLEARING, CUSTODIAN
3075 SE SAINT LUCIE BLVD

STUART FL 34997-5423

Dear Client,

We have been requested to forward you the enclosed material. Please review the enclosed documents for instructions on how
to submit a claim. If you have any questions pertaining to this notice or on how to submit a claim, please contact the
administrator that is referenced on the notice.

For information please contact us at 1-888-723-8504, option |

i) Ameritrade  a..:002

P.O, BOX 2553

BA RE doros 255 ee DO NOT MAIL

FEREREHEEEEAUTO**MIXED ADC 117

KARL THOMAS ROTH IRA

TD AMERITRADE CLEARING, CUSTODIAN
3075 SE SAINT LUCIE BLVD

STUART FL 34997-5423

PRA

 

 

 
